Case 1:20-cv-02932-AT Document 66 Filed 02/1

/ F h DOCUMENT
Go CY g ELECTRONICALLY FILED

& Associates DOC #:

DATE FILED: 2/11/2021 ~

 

February 10, 2021
VIA ECF

Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Yafai, et al. vy Cuccinelli, et al., No. 20 Civ. 2932 (AT)

Dear Judge Torres,

This office represents Plaintiffs in the above-referenced action. Plaintiffs write on behalf of both
sides regarding the initial conference and deadline to submit a joint letter and case management plan,
currently scheduled for February 18, 2021 and February 11, 2021. In light of the court’s order that
Plaintiffs file an amended complaint in this matter on or before March 15, 2021, the parties respectfully
request that the above deadlines be adjourned sina die. This is the seventh request to adjourn the initial
conference, which prior requests the Court has graciously granted. See ECF No. 54, fn 1.

The parties will continue to discuss the resolution of this matter absent further litigation, and the
additional time will allow the government to respond to the amended complaint and adjudicate the
underlying matter of minor child $.A.’s immigrant visa petition, as discussed in this office’s prior letter to
the court dated February 3, 2021. See ECF No. 64. Further, Plaintiffs acknowledge that we are within the
48 hour period provided by the Court for adjoummment requests with respect to the deadline to file a case
management plan, and we apologize with regard to the timing of this application. In preparing to discuss a
plan with the government, we realized that it made little sense to submit such a plan until after the
amended complaint has been filed and the goverment has had an opportunity to respond, especially if the
Court grants the parties’ timely request to adjourn the initial conference scheduled for next week. If
necessary, the parties will submit a case management plan as scheduled.

Counsel for the government joins in this application. Plaintiffs thank the Court for its time and
consideration of this matter.

GRANTED in part, DENIED in part. The conference scheduled for February
18, 2021, is ADJOURNED to May 18, 2021, at 11:00 a.m. By May 11, 2021,

 

the parties shall submit their joint letter and case management plan. Respectfully Submitted,
SO ORDERED. /s/ Julie A. Goldberg, Esq.
O}- Julie A. Goldberg, Esq.
Dated: February 11, 2021
New York, New York
ANALISA TORRES

United States District Judge
